DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/25/2021. As indicated by the amendment: claims 1 and 3 have been amended. Claims 1-5, 7-18 and 20-21 are presently pending in the application.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2002/0035311 A1) in view of Gordon (US 5938645) in view of Saadat et al. (US 2008/0015445 A1) in view of Kunis (US 2015/0258270 A1).
Regarding claim 1, Ouchi discloses an endoscopic device, comprising: a hollow tube (10) with a proximal end (proximal end of 10) and a distal end (distal end of 10; Figs. 1 and 3), wherein the proximal end (proximal end of 10) and the distal end (distal wherein the endoscopic device further comprises a stop (11/small-diameter portion; Fig. 3; par. [0030] - small-diameter portion formed by 11 which is an annular wall formed along the inner periphery of 10 to project inwardly) for confirming that the substantially airtight connection has been formed (intended use; endoscope cannot extend into the small-diameter portion 11 of device 10 as shown in Fig. 3), wherein the stop is disposed between the proximal end and the distal end and extends radially outward from the interior surface (Fig. 3 – small-diameter portion).
Although Ouchi discloses the endoscopic device holding an object to be removed (par. [0026]-[0029]), it does not specifically disclose wherein the endoscopic device further comprises at least one tooth at an interior surface of the hollow tube and near the distal end to grip and hold an object to be removed in place. Gordon teaches an analogous device for removing objects from the body comprising at least one tooth (110; Figs. 12a-14b; col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1) on an interior surface of the hollow tube (Figs. 12a-14b) and near the distal end (Figs. 12a-14b) to grip and hold an object to be removed in place (col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1). Gordon teaches that providing at least one tooth in the interior surface provides 
Ouchi does not specifically disclose wherein the hollow tube comprises: a first geometry having ribs extending to the distal end of the hollow tube and disposed along the internal surface around up to 320 degrees of the hollow tube, wherein the hollow tube and the ribs are made in one-piece. Saadat teaches an analogous device wherein the hollow tube (12; Fig. 36A) comprises ribs (420; Figs. 36A-36B) along the internal surface around up to 320 degrees of the hollow tube (see inserted Figure 36B below; From rib A to rib B is 300 degrees of the hollow tube), the hollow tube (12) and the ribs (420) are made in one-piece (par. [0174] – the ribs 420 are integrated with the hood; integrate: to combine two or more things into one). Saadat teaches that the ribs may be formed of a super-elastic or shape memory alloy such that the hood may be delivered in a low-profile configuration and then expanded when heat-activated (par. [0141]-[0145]). It would have been obvious to one having ordinary skill in the art to have included the ribs of Saadat in the device of Ouchi in order to deliver the device in a low-profile configuration, thereby minimizing trauma to the patient, and expanding the device when at the target location, as taught by Saadat. 
Modified Ouchi does not specifically disclose wherein the hollow tube comprises: a second geometry having ribs not extending to the distal end of the hollow tube. Kunis 
Regarding claim 2, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1 further comprises a groove (Fig. 3 – unlabeled groove in which the distal end of the endoscope 2 is seated) disposed at an interior surface of the proximal end (Fig. 3).
Regarding claim 3, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 2 further wherein the stop (11/small-diameter portion; Fig. 3)is disposed between the groove and the distal end (Fig. 3). 
Regarding claim 4, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, further comprises dimples, divots, or texture 
Regarding claim 5, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 4 further comprises a stop (11; Fig. 1) disposed between the dimples, divots, or texture (Fig. 1; 10a and surface just distal 10a; par. [0023]) at and the distal end (Fig. 1; distal end of 10).
Regarding claim 7, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 6, but does not specifically disclose wherein the tooth (110) is a serrated tip. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the tooth of modified Ouchi a serrated tip because Applicant has not disclosed that the serrated tip provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the tooth may be a serrated tip, an alligator tooth, a shark tooth, or other known structures that would improve gripping of the object (see par. [0023] of the published application). One of ordinary skill in the art, furthermore, would have expected modified Ouchi’s device, and applicant’s invention, to perform equally well with either the tooth configuration taught by modified Ouchi or the claimed serrated tip tooth because both tooth configurations would perform the same function of improving gripping of the object. Therefore, it would have been prima facie obvious to modify Ouchi to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of modified Ouchi.
Regarding claim 8, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the endoscopic device is transparent (par. [0022]).
Regarding claim 9, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the endoscopic device is made of elastomeric polymer material (par. [0022]).
Regarding claim 10, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the endoscopic device is made in one-piece (10; Fig. 1; par. [0022]).
Regarding claim 11, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the distal end comprises a base perimeter larger than a base perimeter of the distal tip of the endoscope (Fig. 3).
Regarding claim 12, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 6, but does not specifically disclose wherein the distal end comprises a base perimeter smaller than a base perimeter of the distal tip of the endoscope. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distal end comprise a base perimeter smaller than a base perimeter of the distal tip of the endoscope because Applicant has not disclosed that the baser perimeter provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the distal end of the device may have a base perimeter that is equal to, larger than, or smaller than the base perimeter of the distal tip of the endoscope. One of ordinary skill in the art, furthermore, would have expected Ouchi’s 
Regarding claim 13, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the distal end comprises a base perimeter equal to a base perimeter of the distal tip of the endoscope (Fig. 1).
Regarding claim 14, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the distal end comprises a base area larger than a base area of the distal tip of the endoscope (Fig. 3).
Regarding claim 15, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the distal end comprises a base area smaller than a base area of the distal tip of the endoscope (Fig. 1, distal end area of 10 defined by the area inside 11).
Regarding claim 16, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the distal end comprises a base area equal to a base area of the distal tip of the endoscope (Fig. 1).
Regarding claim 18, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the endoscopic device is configured and sized to fit in an over-tube for the endoscopic device's safe removal without 
Regarding claim 20, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, wherein the ribs are disposed along the internal surface in a plurality of zones of varying stiffness (Saadat: Fig. 36A, zones where the ribs 420 are disposed have a greater stiffness compared to the zones were the ribs 420 are not disposed).
Regarding claim 21, Ouchi in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, but does not specifically disclose wherein a cross section of the distal end is a shape of substantial rectangle. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make a cross section of the distal end is a shape of substantial rectangle because Applicant has not disclosed that the shape of the distal end provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the distal end of the device may have a variety of shapes (see par. [0026] of the published application). One of ordinary skill in the art, furthermore, would have expected Ouchi’s device, and applicant’s invention, to perform equally well with either the shape taught by Ouchi or the claimed rectangular shape because both configurations would perform the same function of providing an area of access to the object. Therefore, it would have been prima facie obvious to modify Ouchi to obtain the invention as specified in claim 21 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of modified Ouchi.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olden et al. (US 2016/0374700 A1) in view of Gordon (US 5938645) in view of Saadat et al. (US 2008/0015445 A1) in view of Kunis (US 2015/0258270 A1).
Regarding claim 1, Olden discloses an endoscopic device (20; Fig. 1), comprising: a hollow tube (Fig. 1) with a proximal end (proximal end of 20) and a distal end (distal end of 20), wherein the proximal end (proximal end of 20) and the distal end (distal end of 12) form a fluid communication therebetween (Fig. 1), wherein the proximal end (proximal end of 20) is removably coupled with a distal tip of an endoscope and where coupled, forms a substantially airtight connection with the distal tip of the endoscope (N; Fig. 6), and wherein the distal end removably contacts an object to be retrieved so as to deliver a suction force provided by the endoscope to facilitate removal of the object (intended use; capable of such functioning; par. [0065]), wherein the endoscopic device further comprises a stop (72, Fig. 2; par. [0045]) for confirming that the substantially airtight connection has been formed (intended use; endoscope cannot extend past 72), wherein the stop is disposed between the proximal end and the distal end and extends radially outward from the interior surface (Fig. 2).
Although Olden discloses the endoscopic device (20) comprising an annular retaining barb (48; par. [0062]) on an interior surface of the hollow tube (Fig. 4) and near the distal end (Fig. 4) to grip and hold an object to be removed in place (par. [0062]), it does not specifically disclose wherein the endoscopic device further comprises at least one tooth at an interior surface of the hollow tube and near the distal end to grip and hold an object to be removed in place. Gordon teaches an analogous device for 
Olden does not specifically disclose wherein the hollow tube comprises: a first geometry having ribs extending to the distal end of the hollow tube and disposed along the internal surface around up to 320 degrees of the hollow tube, wherein the hollow tube and the ribs are made in one-piece. Saadat teaches an analogous device wherein the hollow tube (12; Fig. 36A) comprises ribs (420; Figs. 36A-36B) along the internal surface around up to 320 degrees of the hollow tube (see inserted Figure 36B below; From rib A to rib B is 300 degrees of the hollow tube), the hollow tube (12) and the ribs (420) are made in one-piece (par. [0174] – the ribs 420 are integrated with the hood; integrate: to combine two or more things into one). Saadat teaches that the ribs may be formed of a super-elastic or shape memory alloy such that the hood may be delivered in a low-profile configuration and then expanded when heat-activated (par. [0141]-[0145]). 
Modified Olden does not specifically disclose wherein the hollow tube comprises: a second geometry having ribs not extending to the distal end of the hollow tube. Kunis teaches an analogous device wherein the hollow tube (24; Fig. 1) comprises: a first geometry (42; Fig. 4; par. [0042]) having ribs (42) extending to the distal end of the hollow tube (24; Fig. 4) and a second geometry (46; Figs. 4, 6(a) and 6(b); par. [0042]) having ribs (46) not extending to the distal end of the hollow tube (24; Figs, 4, 6(a) and 6(b). Kunis teaches that the first and second ribs are made of a shape memory alloy (nitinol; par. [0042]). Kunis also teaches inclusion of the second geometry of ribs with the first geometry of ribs in order to enhance folding of the hollow tube and to add flexibility and support to the hollow tube (par. [0042]). It would have been obvious one having ordinary skill in the art to have include the second geometry of ribs taught by Kunis to the device of Olden in order to enhance folding of the hollow tube it a low profile shape and to add flexibility and support to the hollow tube, as taught by Kunis, thereby improving delivery of the device to the target location and minimizing trauma to the patient.
Regarding claim 17, Olden in view of Gordon in view of Saadat in view of Kunis disclose the endoscopic device of claim 1, further comprising elastomeric polymer material (30; par. [0042]; Fig. 2) and non-elastomeric polymer material (70; par. [0039]; Fig. 2). 
Inserted Figure 36B of Saadat et al. (US 2008/0015445 A1)
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    419
    476
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicant contends that neither Ouchi nor Olden teach the stop as now claimed. Regarding Ouchi, Applicant argues that element 11 is not a stop and does not engage with the distal end of the endoscope (see Remarks at page 6). The Examiner respectfully disagrees. As discussed above, Ouchi discloses a stop (11/small-diameter portion; Fig. 3; par. [0030] - small-diameter portion formed by 11 which is an annular wall formed along the inner periphery of 10 to project inwardly) for confirming that the substantially airtight connection has been formed (intended use; endoscope cannot extend into the small-diameter portion 11 of device 10 as shown in Fig. 3), wherein the stop is disposed between the proximal end and the distal end and extends radially . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795